Appeal from an order of the Genesee County Court (Robert C. Noonan, J.), entered March 11, 2015. The order determined that defendant is a level two risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: On appeal from an order determining that he is a level two risk pursuant to the Sex Offender Registration Act ([SORA] Correction Law § 168 et seq.), defendant contends that County Court erred in assessing points under risk factors one and four of the risk assessment instrument. Defendant’s contentions are not preserved for our review (see People v Gillotti, 23 NY3d 841, 854 [2014]; People v Wilson, 117 AD3d 1557, 1558 [2014], lv denied 24 NY3d 902 [2014]; People v Law, 94 AD3d 1561, 1562 [2012], lv denied 19 NY3d 809 [2012]), however, because at the SORA hearing he only contested the points assessed under risk factor 12.
Present — Whalen, P.J., Smith, Centra, Peradotto and Carni, JJ.